Citation Nr: 1532516	
Decision Date: 07/30/15    Archive Date: 08/05/15

DOCKET NO.  14-02 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously-denied claim of entitlement to service connection for right knee pain. 

2.  Entitlement to service connection for right knee pain.

3.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected major depressive disorder.  

4.  Entitlement to an increased rating for major depressive disorder, currently rated as 50 percent disabling. 

5.  Entitlement to a compensable rating for septoplasty residuals.

6.  Entitlement to a compensable rating for residuals of a post-operative right hip (bone donor site).

7.  Entitlement to a compensable rating for pseudofolliculitis barbae.

8.  Entitlement to an increased rating for residuals of a right wrist fracture with scars, currently rated as 10 percent disabling. 

9.  Entitlement to a compensable rating for residuals of a right tibia stress fracture.

10.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1991 to September 1995.

These matters come before the Board of Veterans' Appeals (Board) from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

This appeal was processed using VBMS (the Veterans Benefits Management System).  In addition to the VBMS file, there is also a Virtual VA file associated with the Veteran's claim.  A review of the documents in such file reveals that certain files, including VA treatment records, are relevant to the issues on appeal.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issues of entitlement to an increased rating for residuals of a right wrist fracture with scars, entitlement to service connection for right knee pain, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a final decision issued in April 1996, the RO denied the Veteran's claim of entitlement to service connection for right knee pain.  

2.  Evidence received since April 1996 rating decision is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for right knee pain.

3.  The evidence is at least in relative equipoise as to whether the Veteran's sleep apnea is related to his service-connected major depressive disorder.

4.  During the entire period on appeal, the Veteran's major depressive disorder symptomatology was most closely approximated by occupational and social impairment with reduced reliability and productivity.

5.  During the entire period on appeal, the Veteran's septoplasty residuals are characterized by decreased airflow, but not by complete obstruction on of the nasal passage either side, or a greater than 50 percent obstruction on both sides.

6.  During the entire period on appeal, the Veteran's post-operative right hip (bone donor site) has not caused pain or been unstable, and the total area of the scar is not greater than 39 square centimeters

7.  During the entire period on appeal, the Veteran's pseudofolliculitis barbae affected no more than five percent of the total body surface and no more than 5 percent of exposed areas and did not require systemic therapy or immunosuppressive drugs; it was not shown to result in disfigurement or scarring.


CONCLUSIONS OF LAW

1.  The April 1996 rating decision that denied the Veteran's claim of entitlement to service connection for right knee pain is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1995). 

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for right knee pain.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  Resolving all reasonable doubt in the Veteran's favor, the criteria for establishing service connection for sleep apnea, to include as secondary to service-connected major depressive disorder, are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

4.  The criteria for entitlement to a rating in excess of 50 percent for major depressive disorder have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.10, 4.130, Diagnostic Code 9411 (2014).

5.  The criteria for a compensable rating for residuals status post septoplasty have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.97, Diagnostic Code 7804 (2014).

6.  The criteria for a compensable rating for post-operative right hip (bone donor site) have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.118, Diagnostic Codes 7800-7805 (2014).

7.  The criteria are not met for a compensable disability rating for the pseudofolliculitis barbae. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.20, 4.118, Diagnostic Code 7806 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2014).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, the Veteran was provided notice in a July 2011 letter regarding what information and evidence is needed to substantiate his claims, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The RO provided notice to the Veteran regarding the need to submit new and material evidence to reopen the Veteran's previously denied claims, and advised the Veteran of the bases for the prior denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The notice identified the evidence needed to substantiate a claim and the relative duties of VA and the Veteran to obtain evidence.  The Veteran was notified of what information and evidence he needed to submitted and of what information and evidence would be obtained by VA.  The notice included the provisions for the effective date of a claim and for the degree of disability assignable.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent evidence associated with the claims file consists of service treatment records, VA and private treatment records, reports of VA examinations, and the Veteran's statements.  

As discussed above, the VCAA provisions have been considered and complied with.  The Appellant was notified of the evidence needed to substantiate the claim, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  Thus, she was provided with a meaningful opportunity to participate in the claims process.  Moreover, as the Board concludes below that the preponderance of the evidence is against the Appellant's claim, any question as to an appropriate evaluation or effective date to be assigned is rendered moot.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Appellant.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  New and material evidence 

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).  

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent).  

In this case, the Veteran previously filed for service connection for bilateral knee pain in September 1995.  In April 1996, the RO denied the Veteran's claim on the basis that it was not well grounded.   The April 1996 decision became final because the Veteran did not file a NOD.  See 38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 20.1103 (2014); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  

The Veteran filed a new claim in May 2011, and in an April 2012 rating decision, the RO determined that new and material evidence had not been submitted, and continued the previous denial.  Despite the determination reached by the RO with respect to the claim, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of previously denied claims.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

The pertinent evidence received since the April 1996 rating decision includes, in relevant part, VA treatment records, statements from the Veteran, and statements from the Veteran's attorney.  Specifically, the Veteran's attorney has asserted that the Veteran's right knee pain is related to his service-connected status-post stress fracture of the tibia.  (See June 2015 correspondence.)  Finally, in August 2014, the Veteran was afforded a VA examination in conjunction with his claim for a compensable rating for residuals of a tibia stress fracture.  At that time, the Veteran was provided with MRI testing of the right leg and knee.  The MRI results showed thickening of the ACL compatible with ACL cyst, as well as thickening on the infrapatellar tenon consistent with tendinosis.  Additionally, there was focal interstitial tear of the proximal aspect of the infrapatellar enson and edema in the superolateral aspect of the Hoffa's fat.  The impression was that there was at least moderately severe infrapatellar tendinosis with proximal partial thickness interstitial tear, patella alta with lateral positioning of the patella relative to the mid femoral trochlear groove, mild edema in the superolateral aspect of Hoffa's fat as can be seen with fat and impingement, and ACL cyst.

In this case, the evidence added to the record since the last final denial is new, as the VA treatment records and statements were not previously associated with the record.  And, it is material, as the evidence relates to an unestablished fact necessary to substantiate the claim.  The Veteran's claim was previously denied because it was not well-grounded, and in the July 2013 Statement of the Case, the RO declined to reopen the claim because there was no diagnosis related to the right knee.  The evidence provided by the August 2014 VA examination shows that there are abnormalities within the Veteran's right knee.  The Board finds that the impressions given by the examiner regarding the left knee abnormalities are sufficient to provide evidence that the Veteran has a current diagnosis associated with his right knee pain.  Thus, this evidence is deemed to be the requisite new and material evidence needed to reopen the claim of service connection for right knee pain.  See Kutscherousky, 12 Vet. App. at 371.  Accordingly, the Board finds that new and material evidence has been submitted, and the Veteran's claim of service connection for right knee pain will be reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

II.  Service connection 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In order to establish service connection, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated during service (i.e., the nexus requirement).  See, Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Additionally, service connection may be granted where a disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b).  

When considering evidence supporting a claim of service connection, the Board must consider, on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (reiterating that "'[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'") (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 Fed. Cir. 2007)).

The Veteran contends that his sleep apnea is related to his military service.  In particular, he asserts that his sleep apnea has been caused or aggravated by his service-connected major depressive disorder.  

The Veteran was diagnosed with sleep apnea in a May 2011 sleep study.  In August 2014, he was afforded a VA examination regarding this condition and the results revealed that the Veteran continues to have a current diagnosis of sleep apnea.  

The Veteran's representative submitted a June 2015 private opinion regarding the etiology of the Veteran's sleep apnea.  The private physician reviewed the claims file and cited a study in which it was found that there may be a relationship between breathing-related sleep disorders and depressive disorders.  The study indicated that about 800 in every 100,000 individuals have both a breathing-related sleep disorder and a major depressive disorder.  The study went on to state that the identification of one of these two disorders should prompt the investigation of the other since nearly 20 percent of the individuals have the other disorder.   The physician went on to opine that it is more likely than not that the Veteran's sleep apnea is related to his service-connected depression.  She relied on the medical research she cited as well as the 2011 sleep study in which the pulmonologist documented that the Veteran had significant symptoms of sleep apnea with only a borderline sleep study, which "may be connected to some underlying depression or other issue."  

The Board finds that there is competent and credible favorable medical evidence in favor of the claim.  Reasonable doubt is resolved in favor of the Veteran.  Accordingly, service connection for sleep apnea secondary to service-connected major depressive disorder is warranted. 

III.  Increased ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2014); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2014); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2014); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2014).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2014).

Increased rating for major depressive disorder 

The Veteran is seeking an increased rating for major depressive disorder, rated under Diagnostic Code 9411 and currently evaluated as 50 percent disabling.  The Veteran's disability rating was increased during the course of his appeal, from 30 percent to 50 percent disabling, in July 2013.  

A 50 percent rating is warranted when the psychiatric condition produces occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. Id.

A 100 percent rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id.

The United States Court of Appeals for the Federal Circuit has acknowledged the "symptom-driven nature" of the General Rating Formula and that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116 (Fed. Cir. 2013).  The Federal Circuit has explained that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating."  Id. at 117.  

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  On the other hand, if the evidence shows that a Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id. at 443.  

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  A GAF score of 71 to 80 indicates that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  A GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2014).  

The Veteran was provided a mental disorders VA examination in December 2010.  The examiner reviewed the claims file and conducted an interview and examination of the Veteran.  The Veteran reported the pain he has related to other conditions, discussed that his "chronic discomfort" keeps him up at night, and stated that he has poor concentration and is nervous, short-tempered, and sad.  He also reported diminished interest and energy.  The Veteran denied suicide attempts and panic attacks.  He also denied any problems with drugs or alcohol.  The Veteran was employed in a factory job, where he was working full time and regularly.  He denied missing any work because of psychiatric symptoms and stated that he got along well with others.  The Veteran had stopped working because of his shoulder surgery.  The Veteran indicated that he is able to perform functions of daily living, he reported having a "few" friends, and he indicated that he watches television and goes to church.  He also described having "limited" recreational and leisure pursuits.  On examination, the Veteran was polite and volunteered information.  There were no loosened associations, flight of ideas, bizarre motor movements or ticks, and no suicidal or homicidal ideation.  The Veteran's mood was subdued and his affect was appropriate; he had no delusions or hallucinations, and he was oriented in all spheres.  His memory, insight, judgment, and intelligence all appeared to be adequate.  

The examiner opined that the Veteran has 'moderate and persistent" symptoms of major depression with no remissions. The Veteran was anxious "some of the time" and irritable.  He described engaging in isolating behavior and said that he is always sad.  He also stated that he takes medication for sleep with some relief.  The examiner stated that the Veteran's symptoms result in "some impairment of social functioning".  The examiner assigned a GAF score of 53.  

The Veteran underwent a mental status VA examination in September 2011, during which the examiner confirmed the diagnosis of major depressive disorder.  The examiner found that the Veteran's symptomatology caused occupational and social impairment with reduced reliability and productivity.  The examiner noted that the Veteran had been married twice, and he was still married to his second wife.  The Veteran reported a distant relationship with his children, and he told the examiner that he has had problems in his relationship with his wife for approximately two years due to his irritability.  He also admitted to isolating himself and indicated that he does not have friends and is not active socially.  

The Veteran reported that he last worked in 2009, when he was employed full-time as a factory worker.  He told the examiner that he had to stop working in 2009 due to shoulder problems, and that he had surgery in March 2010.  The Veteran reported that he was taking community college courses but he did indicate that he is "irritable and has difficulty relating to his peers and instructors."  The examiner indicated that the Veteran's depressed mood has a "significant" functional impairment on his daily life, causing problems concentrating, low motivation, irritability, and difficulty relating to others.  The examiner indicated that "on the basis of his mood alone" the Veteran's depression would impair his ability to obtain or maintain productive employment in either physical or sedentary employment, primarily due to his problems relating to other people.  The examiner noted that the Veteran has symptoms of depressed mood, suspiciousness, chronic sleep impairment, disturbances in motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a work like setting.  The examiner assigned a GAF score of 57.

The Veteran was provided a VA examination related to his claim for an increased rating in August 2014.  The examiner indicated that he reviewed the claims file and found that the Veteran's symptomatology rose to the level of occupational and social impairment with reduced reliability and productivity.   The Veteran stated that he lives with his wife of three years, but indicated that they are having conflict due to his withdrawal and irritability.  He reported significant social impairment due to anhedonia, and admitted that he isolates from his family.  He last worked for 7 months at the post office but resigned due to his shoulder injury.  Before that, he worked in a call center in 2010; he was terminated because he was rude to a customer.  The examiner found that the Veteran was capable of activities of daily life and the Veteran performs them daily.  The Veteran denied inpatient treatment, but reported that he is receiving medication management.  The Veteran indicated that his symptoms had not improved, however.  The examiner found that the Veteran had symptoms that included a depressed mood, chronic sleep impairment, disturbances in motivation and mood, difficulty establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a work like setting.  

The examiner found that the Veteran was alert and oriented.  He provided an accurate history and his insight was adequate.  His response times were normal, but his affect was blunted and irritable.  Additionally, his attention was normal and he was not distractible.  His spontaneous speech was fluent grammatically, and his immediate, recent and remote memories were within normal limits.

Having carefully considered the Veteran's contentions in light of the medical and lay evidence of record and the applicable law, the Board finds that for the entire period on appeal, the Veteran's PTSD most nearly approximates a 50 percent rating and no higher.  As such, the Board finds that the Veteran's symptoms have, throughout the entire period on appeal, caused occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and mood.

With respect to the Veteran's mood, the Board notes that the Veteran has reported consistent depression and anxiety throughout the period on appeal.  Indeed, the evidence shows that the Veteran has suffered from continued and severe anxiety and depression over the course of his treatment.  He also has consistently reported increased irritability and has shown disturbances of mood and motivation that have spanned a long duration, but the severity of these feelings have been moderate throughout the course of his treatment, resulting in a moderate overall impact on the Veteran's functioning.  As a result, the Board finds that the Veteran's mood disturbances do not rise to the level of "near continuous" or result in the inability to perform activities of daily living as required for a 70 percent rating.

Turning to the Veteran's symptomatology as it relates to his judgment and thinking, the Veteran has been consistently described as having normal thought processes.  The Veteran denied any suicidal ideation or homicidal ideation.  He also denied hallucinations and delusions.  His thinking and judgment were normal on examination and the Veteran denied substance abuse issues.  Overall, there appears to be infrequent and mild impact on the Veteran's judgment and thinking by his major depressive disorder.  Therefore, taking into account the severity, duration, and frequency of these manifestations, the Veteran's symptomatology does not more nearly approximate the symptoms and manifestations required for a 70 percent rating at any point during the period on appeal.

Regarding the Veteran's social and occupational functioning; the evidence shows that he has maintained few friendships and has had some difficulty in the workplace.  He reported attending church, and he denied any interpersonal problems with his fellow employees at the jobs he described during the appeal period.  The Veteran had some issues with a customer at a call center where he worked, for which he was terminated.  Additionally, the Veteran also reported problems with his second wife due to his symptomatology.  Therefore, the severity of the Veteran's impediments to social functioning rise to the level contemplated by a 50 percent rating.  However, given the Veteran's continued marriage, ability to maintain some friendships, and his ability to attend church during the course of the appeal, it cannot be persuasively said that the Veteran was completely unable to establish and maintain effective relationships, indicative of a 70 percent rating.

Therefore, the Board finds that the nature, frequency, duration, and severity of the Veteran's symptoms as they relate to his psychiatric diagnosis warrant a 50 percent rating throughout the period on appeal.  The Veteran has consistently reported difficulties related to depression, anxiety, sleep, irritability, difficulty concentrating, and difficulty in establishing and maintaining effective work and social relationships.  However, the nature, frequency, duration, and severity of these symptoms do not result in near-total occupational and social impairment, as evidenced by the Veteran's ability to maintain activities of daily living and have contact with his wife and a few friends.  Therefore, the Board finds that the criteria for a 70 percent rating under the General Rating Formula are not met at any point during the appeal period.  

Compensable rating septoplasty residuals

The Veteran seeks a compensable rating for his service-connected residuals of septoplasty, which is rated under Diagnostic Code 6502.  

In a September 2011 examination, the Veteran reported to the examiner that he underwent septoplasty during his military service.  He told the examiner that he notices dried blood when he blows his nose.  The examiner found that the symptoms had no effects on the Veteran's usual occupation, daily activities of daily living.  The examiner noted that the symptoms cause "occasional" breathing difficulty.  

In August 2014, the Veteran was provided an examination concerning the current severity of his disability.  The Veteran indicated that he smoked during service, but noted that the smoke came out of only one nostril.  When he returned to the United States, he had a more thorough ear, nose, and throat examination and was noted to have "swollen tissue."  He had a septoplasty performed to correct his deviated septum.  He denied any direct trauma to his nose during his active duty service.  The Veteran told the examiner that the septoplasty "opened" his nose and that he could breathe better after that time.  He stated that he has to blow his nose every morning and sometimes sees dried blood.  The examiner found that there was not at least 50 percent obstruction of the nasal passage on both sides; and there was not complete obstruction on either side of the nose.  There were no scars related to the condition, and no other pertinent physical findings, complications, conditions, signs, or symptoms were noted.  There was no loss of part of the nose.  In August 2014, x-ray testing was performed, and the paranasal sinuses were described as "well aerated" and appeared "to be free of inflammatory change."  In addition, an earlier CT scan of the head was noted, dated in October 2009, in which there was no evidence of acute sinusitis or mastoiditis.  There was no posterior fossa mass identified, the ventricles were not dilated, and there were no intra-axial or extra-axial fluid collections seen.  There was no supratentorial mass effect or midline shift.  In addition, there were no findings indicative of intracranial hemorrhage.  There was "tiny hypodensity in the deep white matter on the right side" noted and falx and dural calcifications anteriorly.  There were no findings to suggest acute sinusitis or mastoiditis.  

Based on the above, the Veteran's residuals of septoplasty most nearly approximate the criteria for the current noncompensable (0 percent) evaluation for all periods under consideration.  The Veteran's symptoms of residuals of septoplasty have caused breathing difficulties and an occasional bloody nose.  The Veteran's complaints of breathing difficulty are insufficient to warrant a compensable rating.  There is no evidence of nasal obstruction greater than 50 percent on both sides or complete obstruction on one side as required for a compensable evaluation under this diagnostic code.  See 38 C.F.R. § 4.97, Diagnostic Code 6502.  Additionally, no physical abnormalities were seen on examination, in x-ray testing, or in CT scan testing.  Thus, the Board determines that the preponderance of the evidence is against the assignment of a compensable rating for the Veteran's residuals of septoplasty.  38 C.F.R. § 4.7.

The Board recognizes the Veteran's representative's argument that a new respiratory examination is warranted because the examiner in the September 2011 examination did not check for nasal polyps.  However, given the extensive examination, including x-ray and CT scan testing, that was performed, and the fact that the examiner reviewed these results, the Board finds that the examiner had the requisite information to provide a fully-formed opinion regarding the current severity of the Veteran's residuals of septoplasty.  Further, the representative asserted that the September 2011 examination was inadequate because it incorrectly stated that the Veteran did not experience trauma to the septum during service.  However, this problem was also alleviated by the Veteran's August 2014 examination in which the Veteran could not recall any trauma to the area.  

Compensable rating for residuals of a post-operative right hip (bone donor site)

The Veteran is also seeking a compensable rating for his post-operative right hip, which was the bone donor site for the right wrist surgery.  The Veteran's disability is currently evaluated as noncompensable under 38 C.F.R. §4.118, Diagnostic Code 7805.  

Notably, the criteria under Codes 7801-7805 were revised effective October 23, 2008.  However, the Veteran filed his claim in May 2011, so the revised criteria apply.  Under the revised criteria effective October 23, 2008, Code 7801 provides ratings for burn or other scars (not on the head, face, or neck) that are deep and nonlinear. Deep and nonlinear scars involving an area or areas of at least 6 square inches (39 sq. cm) but less than 12 square inches (77 sq. cm.) are rated 10 percent.  Scars in an area or areas of at least 12 square inches (77 sq. cm.) but less than 72 square inches (465 sq. cm.) are rated 20 percent.  Scars in an area or areas of at least 72 square inches (465 sq. cm.) but less than 144 square inches (929 sq. cm.) are rated 30 percent. Scars in an area or areas of 144 square inches (929 sq. cm.) or greater are rated 40 percent. 38 C.F.R. § 4.118 (effective October 23, 2008).  Note (1) specifies that a deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118.  Under the revised criteria effective October 23, 2008, Code 7802 provides a maximum 10 percent rating for a burn or other scars that are superficial and nonlinear involving an area of 144 square inches (929 sq. cm) or greater.  Note (1) provides that a superficial scar is one not associated with underlying soft tissue damage.  The revised criteria eliminated Code 7803.  Code 7804 provides a 10 percent rating for one or two scars that are unstable or painful, a 20 percent rating for three or four scars that are unstable or painful, and a 30 percent rating for five or more scars that are painful or unstable.  Note (1) provides that an unstable scar is where, for any reason, there is frequent loss of covering of skin over the scar.  Under Code 7805, disabling effects of scars not considered in a rating under Codes 7800 to 7804 are evaluated under other appropriate Code(s).

Upon examination in August 2014, the examiner noted that the Veteran has a scar related to the bone donor site surgery.  However, the examiner indicated that the scar is not painful or unstable, and the total area is not greater than 39 square centimeters.  No other abnormalities or problems were noted regarding the Veteran's scar.  

In this case, the Veteran has only one scar, it is not described as deep, unstable, or painful, and it does not involve an area of at least 39 square centimeters.  Finally, there is no evidence of any disabling effects not already considered.   Therefore, considering the potentially applicable diagnostic codes, the Board finds that there is no code under which the Veteran would be entitled to a compensable rating.   

The Board is cognizant of the fact that the Veteran's representative asserted in the June 2015 statement that the Veteran's disability should be rated pursuant to Diagnostic Code 5255, because the Veteran's bone graft for his right wrist surgery was performed using the right hip.  The referenced diagnostic code contemplates the symptoms associated with the impairment of the femur.  However, the Veteran was provided a VA examination in August 2014concerning this disability, and any effects it may have on the hip or femur.  At that time, the examiner noted the Veteran's history regarding his right hip, including the fact that the right hip was used for the fusion of the right wrist while in service.  The Veteran stated that his right hip was "fine" and that he does not have any problems with the right hip joint from the bone donor site.  The examiner noted that the Veteran did not have any complaints of pain or any other problems associated with his right hip joint.  Range of motion testing was performed, and the Veteran had full flexion and extension with no evidence of painful motion.  The Veteran performed repetitive use testing and had no loss of range of motion.  There was no functional loss or functional impairment noted, the Veteran exhibited full muscle strength, and there were no other abnormalities found.  Therefore, considering the objective medical and lay evidence from the August 2014 VA examination, the Board finds that a separate rating based on the Veteran's residuals from the bone graft surgery, as it relates to the impairment of the femur, is not warranted.

Compensable rating for pseudofolliculitis barbae

The Veteran is seeking a compensable rating for pseudofolliculitis, which has been rated as noncompensable under 38 C.F.R. §4.118, Diagnostic Code 7806.  Pseudofolliculitis barbae is not listed specifically in the Rating Schedule, so it has been rated analogously under Diagnostic Code 7806, which contemplates the symptoms and manifestations of dermatitis and eczema.

Diagnostic Code 7806 provides that with at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period, a 10 rating is warranted.  With 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period, a 30 percent rating is warranted.  With more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period, a 60 percent rating is warranted.

The Veteran underwent a VA examination for his pseudofolliculitis barbae in August 2014.  The examiner noted that the Veteran was diagnosed with the disability in 1991, when the Veteran first began to have difficulty with his facial skin while shaving.  The Veteran told the examiner that he was put on a shaving profile; he described the symptoms as "itching and bumps."  He stated that he continues to get "bumps."  The Veteran further indicated that he is using clindamycin one percent topical swabs daily on his face and anterior neck.  He also told the examiner that he does not shave "close to his face" now and keeps a short beard and mustache.  

Upon examination, the examiner found that the Veteran's skin condition does not cause scarring or disfigurement of the head, face, or neck.  Additionally, there were no benign or malignant skin neoplasms and no systemic manifestations due to any skin diseases.  The examiner indicated that the Veteran had not had any debilitating or non-debilitating episodes in the previous 12 months.  However, the examiners noted that the Veteran has been on topical medication for the past 12 months and that he uses the medicine constantly or near-constantly.  The examiner found that the Veteran had dermatitis affecting less than 5 percent of his total body area and less than 5 percent of the exposed area.  The examiner noted that the Veteran had a short beard, with a few scattered raised ingrown hairs on the anterior neck, with no sign of inflammation, no erythema, and no current pustules.  The examiner noted that the Veteran's skin condition affects his ability to work in places that require a close shave, but it does not otherwise affect the Veteran's ability to work.   

For a compensable rating under Diagnostic Code 7806, the Veteran would have had to have been using intermittent systemic therapy or other immunosuppressive drugs, or had the involvement of at least 5 percent of the exposed areas or entire body. However, neither of these factors is shown.  The evidence does not show that he has ever had these symptoms, or utilized intermittent systemic therapy or other immunosuppressive drugs, and the VA examinations specifically found that the Veteran used only a topical therapy, which is contemplated by the noncompensable rating.  Finally, the examiners found that there were no scars or disfigurement.  Thus, the application of the Diagnostic Codes for the evaluation of scars was not warranted.  Given the above, the criteria for a compensable rating have not been met.

IV.  Additional considerations

The Board also has considered whether the Veteran's major depressive disorder, residuals of septoplasty, residuals of a post-operative right hip, or pseudofolliculitis barbae presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

First, the Veteran's rating for his service-connected major depressive disorder contemplates his subjective complaints of depression, anxiety, sleep impairment, and trouble concentrating, as well as his functional impairment, including his difficulty maintaining occupational and social relationships.  Although the Veteran experienced depression, anxiety, and concentration, as well as functional impairment, these symptoms were not found to warrant the next higher rating of 70 percent.  Indeed, he continued to maintain occasional social interaction and was able to perform his activities of daily living and functioning.  As such, the entirety of the Veteran's subjective complaints including his symptoms, objective findings, and occupational and social impairment are addressed in the 50 percent rating assigned in this decision.  

The evaluation for the Veteran's septoplasty is also adequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected disability, such as significant blockage or polyps, but the medical records reflect that those manifestations are not present in this case.  The diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder. 

Additionally, the rating assigned for the Veteran's residuals of a post-operative right hip (bone donor site) contemplate the Veteran's subjective complaints as well as the objective manifestations.  The Veteran's scar was asymptomatic.  The Veteran stated that his right hip was "fine" and that he does not have any problems with the right hip joint from the bone donor site.  As such, the noncompensable rating adequately describes the Veteran's current condition and provides for higher ratings for more severe manifestations. 

Finally, the Board finds that the noncompensable rating for the Veteran's service-connected pseudofolliculitis barbae is adequate, as it is based on the amount of the Veteran's skin that is affected by the disability and the treatment the Veteran uses to control the symptoms.  In this case, the pseudofolliculitis barbae affects less than 5 percent of the Veteran's skin and less than 5 percent of the Veteran's exposed skin.  Higher ratings contemplate larger proportions of affected skin.  Additionally, the Veteran does not report any unusual symptoms or manifestations that are not considered by the rating criteria.  Finally, the Veteran has not had any debilitating or non-debilitating episodes in the previous 12 months and he does not utilize intermittent systemic therapy or other immunosuppressive drugs.  The higher ratings all contemplate more severe manifestations of the skin disorders.

Thus, the Veteran's disability pictures are contemplated by the rating schedule and the assigned schedular evaluations are adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.  

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

New and material evidence to reopen a claim of entitlement to service connection for right knee pain; the appeal is granted to this extent.  

Service connection for sleep apnea, to include as secondary to service-connected major depressive disorder, is granted.

A disability evaluation in excess of 50 percent for major depressive disorder is denied.   

A compensable rating for residuals of septoplasty is denied.  

A compensable rating for residuals of a post-operative right hip (bone donor site) is denied.

A compensable rating for pseudofolliculitis barbae is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

As an initial matter, any relevant ongoing or outstanding VA medical records regarding any of the claims should be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  All ongoing private treatment records should also be obtained and added to the claims file.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2014).

Service connection for right knee pain

The Veteran's claim of entitlement to service connection for right knee pain was reopened based on an examination report that showed the Veteran had right knee abnormalities as seen by MRI testing.  The Veteran and his representative have contended that the Veteran's right knee disability is related to service, to include his service-connected right tibia stress fracture residuals.  (See June 2015 statement from the representative.)  The Board notes that the Veteran has not yet been provided a VA examination regarding the etiology of his right knee pain, to include whether the claimed right knee pain is caused by or related to service or caused or aggravated by the service-connected residuals of a right tibia fracture.  Thus, the Board finds that the Veteran should be afforded a VA examination to determine whether his current left shoulder condition is related to his bilateral hip disabilities.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Increased rating for right wrist fracture with scars

The Veteran is seeking an increased rating for his residuals of a right wrist fracture with scars, which is currently rated under Diagnostic Codes 5099-5019 as 10 percent disabling.  

The Veteran's wrist disability is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5099-5019, which is properly rated on limitation of motion of the affected part.  The wrist is rated under Diagnostic Code 5214 and Diagnostic Code 5215.  Diagnostic Code 5215 assigns a 10 percent rating for dorsiflexion less than 15 degrees or for palmar flexion limited in line with the forearm on either the dominant or non-dominant wrist.  Diagnostic Code 5214 contemplates ankylosis of the wrist, assigning, for the major joint,  a 30 percent rating for favorable ankylosis in 20 degrees to 30 degrees dorsiflexion, a 40 percent rating for any other position except favorable, and a 50 percent rating for unfavorable ankylosis in any degree of palmar flexion or with ulnar or radial deviation.  

The Veteran was provided a VA examination concerning his right wrist disability in September 2011.  The Veteran reported that he fractured his right wrist during military service while playing basketball.  He underwent two surgeries, and during the second one, a fusion of the wrist joint was performed.  At that time, he reported decreased grip strength and swelling with repetitive motions.  He also endorsed pain, weakness, swelling, fatigability, and lack of endurance.   An x-ray report indicated that the Veteran had resection of the navicular with fusion of the proximal and distal carpal rows lateral to the trapezoid and trapezium.  The x-ray report further indicated that there "might be fusion of the second, third, and fourth bases of the metatarsals to the residual carpal bones."  And, no acute bony abnormality was seen.  The examiner noted that the Veteran's residuals of the right wrist fracture cause problems with lifting and carrying due to the aggravation of right wrist pain, the decreased mobility, and lack of endurance.

In January 2014, the Veteran was provided a VA examination concerning his claim for an increased rating for his right wrist disability.  The examiner noted the relevant medical history, and interviewed and examined the Veteran.  The Veteran reported flare ups of the right wrist, and indicated that when has a flare up of right wrist pain he "does not like to be bothered with."  On range of motion testing, the Veteran exhibited palmar flexion to 45 degrees with no objective evidence of painful motion; he had dorsiflexion to 40 degrees, with objective evidence of painful motion at 40 degrees.  There was no additional loss of range of motion on repetitive use testing.  The functional effects of the disability on the Veteran included less movement than normal and pain on movement.  The Veteran exhibited full strength in the right wrist.  The examiner found that the Veteran did not have ankylosis in his wrist, and he found that there were no additional residual signs or symptoms due to the wrist surgery.  The examiner noted the Veteran's scars from the surgery.  

In the June 2015 statement, the Veteran's representative asserted that the Veteran's decreased grip strength may be related to muscle injury or nerve involvement.  Additionally, the representative indicated that the Veteran is entitled to a higher rating based on ankylosis of the right wrist due to the possible fusion of the second, third, and fourth bases of the metatarsals to the residual carpal bones. 

The Board finds that the medical evidence of record does not fully describe the Veteran's disability as it relates to his right wrist disability, as the examinations do not provide adequate information regarding potential nerve involvement and the residual effects of the possible fusion of the second, third, and fourth bases of the metatarsals to the residual carpal bones.  Furthermore, the Veteran's representative statements indicate that the Veteran's condition may have worsened since the last examination.  The Board notes that the Veteran has submitted evidence suggesting a change in disability since the last examination.  As there may have been changes in the Veteran's condition, the Board finds that a new VA examination is needed to fully and fairly evaluate the Veteran's claim for an increased rating. Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of disability, fulfillment of duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since previous examination); Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).

Compensable rating residuals of a right tibia stress fracture

The Veteran is seeking a compensable rating for the residuals of his right tibia stress fracture, which has been rated under Diagnostic Codes 5399-5312.  Stress fracture residuals is not a disability specifically listed in the Rating Schedule, and the hyphenated diagnostic code including the "99" series indicates that the most analogous diagnostic code for the Veteran's stress fracture residuals is Diagnostic Code 5312.  That diagnostic code contemplates muscle injuries from GroupXII, including muscle function of the extension of toes, stabilization of arch, and anterior; and includes muscles of the leg, including tibialis anterior, extensor digitorum longus, extensor hallucis longus, and peroneus tertius.  Compensable ratings under the Muscle Group Diagnostic Codes contemplate more severe injuries to a muscle, typically from a bullet or other type of missile.  See 38 C.F.R. § 4.56 (2014).  Thus, it is not appropriate to analogize the Veteran's residuals of a stress fracture to a "muscle injury" for VA purposes.

The Board finds that Diagnostic Code 5262 contains the most appropriate criteria to rate the residuals of the Veteran's tibia stress fracture of the tibia, as the Diagnostic Code 5262 explicitly contemplates the impairment of the tibia and fibula.  

Under Diagnostic Code 5262, a 10 percent rating is warranted with slight knee or ankle disability.  A 20 percent evaluation is warranted with moderate knee or ankle disability.  A 30 percent evaluation is warranted with marked knee or ankle disability.  38 C.F.R. § 4.71a (2014).  The words "slight," "moderate" and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2014).

The Veteran was last evaluated for this condition in August 2014.  At that time, the examiner reviewed the Veteran's history related to his stress fracture.  Specifically, the Veteran informed the examiner that during military basic training, the Veteran had pain in his right leg.  He stated that, at first he did not complain but that the pain "came and went over the years."  He stated that he currently has pain from his knee down to the front of his right leg.  The Veteran reported that his right knee hurts when it wants to.  He stated that the pain is worse when he sits or stands for extended periods of time.  The Veteran denied flare ups of his right leg or knee pain.  Range of motion testing revealed that the Veteran had flexion to 135 and full extension, with no objective evidence of painful motion, and there was no loss of range of motion on repetitive use testing.  The Veteran indicated that he had functional loss in the right leg resulting in less movement than normal.  However, there was no pain to palpation for the joint line or soft tissues and the Veteran exhibited full strength.  The Veteran reported the occasional use of a brace to assist with ambulation.  No other functional effects were noted.  

The examination report on record is inadequate as it does not discuss the severity of the Veteran's disability in terms that allow the Board to assign a disability rating.  Once VA undertakes the effort to provide a medical examination or opinion, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  Therefore, the Board finds that, given the above information, a new examination is required in order to determine the current severity of the Veteran's service-connected residuals of his right tibia fracture.  


TDIU

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims held that a claim for a total rating based on unemployability (TDIU) due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  

In this case, the Veteran and his representative raised the issue of TDIU often during the course of the Veteran's appeal.  Additionally, the Board notes that the Veteran was not working in August 2014, the date of his most recent VA examination.  As such, the issue of unemployability has been reasonably raised by the record.  However, the claim for a TDIU due to service-connected disabilities is inextricably intertwined with the claims for service connection for right knee pain, an increased rating for right wrist fracture with scars, and a compensable rating for residuals of a right tibia stress fracture.  This is so because, any potential award of service connection or increased rating for any of the Veteran's claimed disabilities could potentially affect the issue of whether the Veteran meets the requirements for a TDIU under 38 C.F.R. § 4.16(a).  Therefore, the appropriate remedy is to defer consideration of the TDIU claim to avoid any prejudice to the Veteran.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for his right knee pain, right wrist disability, and residuals of his right tibia stress fracture.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow her the opportunity to obtain and submit those records for VA review.

2.  After all outstanding records have been associated with the claims file; the Veteran should be afforded a VA examination regarding the nature and etiology of the Veteran's right knee pain.  The claims file must be provided to and reviewed by the examiner, and a notation to the effect that this record review took place should be included in the report.  

The examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's right knee pain was (I) caused or related to his period of active service, or (II) caused or aggravated (i.e., permanently worsened beyond the natural progress of the disorder) by the Veteran's service-connected residuals of a right tibia stress fracture.  If such aggravation is found, the examiner should address the following medical issues:  (a) the baseline manifestations of the Veteran's right knee pain found prior to aggravation; and (b) the increased manifestations of the right knee pain that are proximately due to the service-connected residuals of the right tibia stress fracture.  

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

3.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the current severity of his residuals of a right wrist fracture with scars.  The examiner must review the record in conjunction with the examination.  All indicated studies, including x-rays and range of motion studies in degrees, should be performed and the results reported. 

(a) The examiner should describe all symptomatology related to the Veteran's service-connected residuals of a right wrist fracture with scars.

(b) The examiner should measure the area or areas of the scar, and determine whether the scar is superficial or deep, linear or nonlinear, unstable, or painful. 

(c) The examiner should also indicate whether the Veteran's residuals of a right wrist fracture with scars causes limited motion or function.  (The Veteran's representative has asserted that this disability results in favorable ankylosis of the right wrist.)

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins. 

The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so. 

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so. 

(d) The examiner is additionally asked to identify any neurological findings related to the Veteran's residuals of a right wrist fracture with scars.  The examiner should describe fully the extent and severity of those symptoms.  The examiner should identify specifically the exact nerves which are affected and describe the severity of disability, including any paralysis that is found. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

4.   After the foregoing, schedule the Veteran for a VA examination to determine the nature, extent, and severity of his service-connected residuals of a right tibia stress fracture.  The examiner must review the record in conjunction with the examination.  All indicated studies, including x-rays and range of motion studies in degrees, should be performed and the results reported. 

(a) The examiner should describe all symptomatology related to the Veteran's service-connected residuals of a right tibia stress fracture.

(b) The examiner should conduct range of motion testing of the right knee and right ankle.  The examiner should also note whether there is any pain, weakened movement, excess fatigability or incoordination on movement, and should address whether there is likely to be additional range of motion loss due to any of the following: (1) pain on use, including during flare- ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination. 

The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so. 

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so. 

Additionally, the examiner should specifically note if the Veteran has marked or moderate ankle limitation of motion; ankylosis of the ankle; ankylosis of the substragalar or tarsal joint; malunion of the os calcis or astragalus; or astragalectomy of the right ankle.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

5.  Upon completion of the above development, the AOJ/AMC should review the claims file to ensure that all of the foregoing development has been completed.  Then, the AOJ/AMC should re-adjudicate of the issues of entitlement to service connection for right knee pain, entitlement to an increased rating for the right wrist disability, and entitlement to a compensable rating for the residuals of a right tibia stress fracture, as well as entitlement to TDIU.  If any of the benefits sought on appeal remain denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


